Exhibit 10.29
Grant No.
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Non-Qualified Stock Option
New Hire / Promotion Grant
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a stock
option (“Option”), pursuant to the Company’s 2005 Equity Incentive Plan (the
“Plan”), to purchase shares of the Company’s Common Stock, $0.01 par value per
share (“Common Stock”), as described below. This Option is subject to all of the
terms and conditions of the Plan, which is incorporated into this Agreement by
reference. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan, the provisions of the Plan shall
apply. All capitalized terms in this Agreement that are not defined in the
Agreement have the meanings given to them in the Plan.
Name of Participant:
Number of Shares:
Exercise Price Per Share:
Date of Grant:
Expiration Date:
Vesting Schedule:
Further, as provided in your employment offer letter of <<Month Date Year>> (and
not in addition thereto), acceleration of vesting will occur under the following
circumstances and to the following extent: <<Terms>>
In the event of your Involuntary Termination or Termination Without Cause (as
such terms are defined below), and conditioned further upon your delivery to
Intuit of a signed release (in a form mutually satisfactory to you and Intuit)
against Intuit, its officers and directors and satisfaction of all conditions to
make such release effective, then such number of shares equal to <<Shares>>.
If this vesting acceleration, together with any severance and other benefits you
otherwise may be entitled to receive from the Company or otherwise, constitute
“parachute payments” within the meaning of Section 280G of the Code and, but for
this provision, would be subject to the excise tax imposed by Section 4999 of
the Code, then this vesting acceleration (along with your severance and other
benefits) will be payable, at your election, either in full or in such lesser
amount as would result, after taking into account the applicable federal, state
and local income taxes and the excise tax imposed by Section 4999 of the Code,
in your receipt on an after-tax basis of the greatest overall amount.
As used in this Agreement, the following terms have the following meanings:
(a) “Good Reason” means (i) a reduction in your title or a material reduction in
your duties or responsibilities that is inconsistent with your position as
<<Position>>; (ii) any reduction in your base annual salary or target bonus
opportunity (other than in connection with a general decrease in the salary or
target bonuses for all officers of Intuit) without your prior consent; (iii) a
material breach by Intuit of any of its obligations hereunder after you provide
Intuit with written notice within a reasonable period of time following such
breach and a reasonable opportunity to cure of not less than 30 days;
(iv) failure of any successor to assume this agreement; or (v) a requirement by
Intuit, without your prior

 



--------------------------------------------------------------------------------



 



written consent, that you relocate your principal office to a facility more than
50 miles from <<Location>>;
(b) “Cause” means (i) gross negligence or willful misconduct in the performance
of your duties to Intuit (other than as a result of a disability) that has
resulted or is likely to result in substantial and material damage to the
Company, after a written demand for substantial performance is delivered to you
by the Board which specifically identifies the manner in which you have not
substantially performed your duties and you have been provided with a reasonable
opportunity of not less than 30 days to cure any alleged gross negligence or
willful misconduct; (ii) commission of any act of fraud with respect to the
Company; or (iii) conviction of a felony or a crime involving moral turpitude
causing material harm to the business and affairs of the Company. No act or
failure to act by you shall be considered “willful” if done or omitted by you in
good faith with reasonable belief that your action or omission was in the best
interests of the Company.
(c) “Involuntary Termination” means your termination of your employment upon
written notice to the Board at any time for Good Reason.
(d) “Termination Without Cause” means Intuit terminates your employment upon
written notice to you at any time in the sole discretion of the Board without a
determination that there is Cause.
On your Termination Date, this Option will either cease to vest or, if you have
been actively employed by the Company for one year or more and become totally
disabled or die as provided in Section 5.6 of the Plan, accelerate in full.
Vesting may also be suspended in accordance with Company policies, as described
in Section 5.6 of the Plan.
To exercise this Option, you must follow the exercise procedures established by
the Company, as described in Section 5.5 of the Plan. This Option may be
exercised only with respect to vested shares. Payment of the Exercise Price for
the Shares may be made in cash (by check) and/or, if a public market exists for
the Company’s Common Stock, by means of a Same-Day-Sale Commitment or Margin
Commitment from you and an NASD Dealer (as described in Section 11.1 of the
Plan). Upon exercise of this Option, you understand that the Company may be
required to withhold taxes.
Subject to the exercise procedures established by the Company, the last day this
Option may be exercised is seven years from the Date of Grant which is the
Expiration Date set forth above. If your Termination Date occurs before the
Expiration Date, this Option will expire as to all unvested shares subject to
the Option on your Termination Date. Following your Termination Date, this
Option may be exercised with respect to vested shares during the
post-termination exercise period as provided in Section 5.6 of the Plan. To the
extent this Option is not exercised before the end of the post-termination
exercise period, in accordance with the exercise procedures established by the
Company, the Option will expire as to all shares remaining subject thereto.
This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Option, and supersedes all prior agreements or promises with respect to the
Option. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under

 



--------------------------------------------------------------------------------



 



this Agreement, and this Agreement shall be binding on, and inure to the benefit
of, the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 14 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered to the Company or to you
at its or your respective addresses set forth in this Agreement, or at such
other address designated in writing by either of the parties to the other.
Additional information about the Plan and this Option (including certain tax
consequences of exercising the Option and disposing of the Shares) is contained
in the Prospectus for the Plan. A copy of the Prospectus accompanies this
Promotion Grant Agreement and is available on the stock options pages of the
Company’s Legal Department intranet web site or by calling the Company’s Stock
Plan Analyst.
The Company has signed this Option Agreement effective as the Date of Grant.

                  INTUIT INC.         2632 Marine Way         Mountain View,
California 94043    
 
           
 
  By:        
 
     
 
   

 